          Case 4:20-cr-10005-KMM Document 23 Entered on FLSD Docket 01/21/2020 Page 1 of 1

                                                        COURT M INUTES

            UNITED STATES MAG IST                  TE JUDG E LURANA S.SNOW -KEY W EST,FLO RIDA

DEFT: YUHAO WANG (J)                                                 CASE NO:       20-      -   x ow     ,X #--/X P -CX -
                                                                                                           .
                                                                                                          c-
             INTERPRETER :M            DA RIN
AUSA: KA                  ILBERT /JONATHAN KOBRINS I                 ATTY: AFPD JuAx M ICH ELEN
AGEN T: FBI                                                          VlOL: Entering M ilitary,NavalorCoastGuard Propertyfor
                                                                           thePurposeofPhotographingDefenselnstallations
PRO CEEDIN G : P              IM /A RRAIGN M EN T                    RECO M M EN DED BOND : PRETRIAL DETEN TION

BOND HEARING HELD -yes/no                                    COU NSEL APPOINTED:

BOND SET@ : DETENTION                                                Tobecosignedby:




               Raadlng cf Irlcjictmpnt W ai   ved
               tlt.
                  k?
                   .
                   ' ('
                      ;:jiity p(s;a erltihred
                    . .

               Jt.
                 ;ry tri?'z1 (1f-
                          .     )rna!)'
                                   .  -jr
                                        jtl
(h             gtari
                   rjjtjuotscllvuryoru..
                                       a,pqqtj,qjq:
hx
 .'
     hx

Q
Q



Q


Q


NEXTCOURTAPPEAM NCE:                       DATE:                     TIM E:                      JUDGE:                  PLACE;

INQUIRY RE COUNSEL
PTD/BOND HEARING
PRELIM /ARRAIGNM ENT


                               ForthereasonsstatedbycounselfortheDefendantandtindingthattheendsofjusticeservedbythegrantingof
                               the Defendant'soretenusmotion foracontinuancetohirecounseloutweigh thebestinterestsofthepublicandthe
                               Defendantin aspeedy trial. TheCourtfindsthatthe period oftimefrom today,through and including
                                                    5shallbe deemed excludable in accordance with the provisionsofthe Speedy TrialAct,18
                               U.S.
                                  C.j3161 etseq.

DATE: 1-21-20 TIME: ll:00a.m.                                                 DAR: /.- .-/ -
